Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 16-17 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art reference of US 2004/0073360 A1 to Foxlin neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claim:
Re claim 1, “splits computation work onto a plurality of vector processors to obtain six degree of freedom (6DoF) outputs of the apparatus based on a splitting algorithm, wherein the splitting algorithm involves: dividing a current frame in N equal part; and each of a set of selected vector processors processes a portion of the current frame based on a split-by-corner rule, and wherein the split-by-corner rule determining whether each pixel of is a corner and classifying each pixel determined to a corner to a compressed descriptor by converting each sub-image centered by the pixel to a 16-float descriptor using a base matrix”
Re claim 9, “splitting computation work onto a plurality of vector processors to obtain six degree of freedom (6DoF) outputs of the apparatus based on a splitting algorithm, wherein the splitting algorithm involves: dividing a current frame in N equal part; and each of a set of selected vector processors processes a portion of the current frame based on a split-by-corner rule, and wherein the split-by-corner rule determining whether each pixel of is a corner and classifying each pixel determined to a corner to a compressed descriptor by converting each sub-image centered by the pixel to a 16-float descriptor using a base matrix”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715